DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections 
Claims 1, 3, 5, 7 and 9 are objected to because of the following informalities: 
Claim 1 recites “wherein the waveform comprises an orthogonal frequency division multiplexing (OFDM) waveform or a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform, the antenna port indicates a resource mapping pattern of the reference signal, and in a symbol of the resource mapping pattern,”.  It is unclear as to what is in a symbol.  The comma “,”raises some ambiguity as to what is in the symbol.  It is suggested to clarify in order to avoid raising issues of indefiniteness.  Similar objection applies to claims 3, 5, 7 and 9.
Claim 5 recites “a transceiver”, which is the only structure part of claim 5.  The examiner suggests amending to recite at least two parts in order to avoid raising issues under 35 U.S. C. 101 as failing to meet a statutory category (see MPEP 2106.03 “A machine is a ‘concrete thing, consisting of parts…”).  Similar objection applies to claim 7. 
Appropriate corrections are required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2020/0322199 A1, hereinafter “Matsumura”) in view of Fu et al. (US 2019/0268089 A1, hereinafter “Fu”).
As to claim 1: 
 Matsumura discloses a method for sending and receiving a reference signal (transmitting/receiving “the DMRS and/or UCI based on the type of the UL control channel”; [0094]), wherein the method comprises: 
receiving, information about a waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0083]-[0085]), and a resource block (“The transmitting/receiving sections 103 may transmit the reporting method (for example, the UL control channel type), parameters to configure in the user terminal, information about the resources to be allocated to the user terminal”; [0205]; [0210]-[0212]; “transmission resources (also referred to as, for example, "resource blocks (RBs)” [0066]-[0067]; [0265] the examiner interprets terminal receiving information about allocated resource block), wherein the waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0080]-[0085] the examiner selects “OFDM waveform” from the different alternatives, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight),	
when the waveform is the DFT-s-OFDM waveform, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb-shaped manner (the examiner selected “OFDM waveform” from the different alternatives previously presented, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight.  Accordingly, this limitation that further limits a non-elected feature is also not required and has no patentable weight); or 
when the waveform is the OFDM waveform, a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner (“type 1 and/or type 1s where the DMRS and UCI are placed in the shape of comb teeth in the frequency domain”; see Figs. 4-7; 18-19; [0178]; [0080]-[0085] note type 1 = OFDM), or a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers (the examiner selects “a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner” from the different alternatives, therefore the limitation of “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers” is not required and has no patentable weight); and 
sending, or receiving the reference signal on the resource block based on the information about the waveform, and the resource block (“transmitting the DMRS and/or UCI based on the type of the UL control channel… if type 1 is configured for the UL control channel type, the user terminal may use a CAZAC (Constant Amplitude Zero Auto-Correlation) sequence (for example, Zadoff-Chu sequence) for the transmission signal sequence of the DMRS”; [0094]-[0095]; Type 1 waveform information received/configured; [0080]-[0085] using the resource block allocated; [0205]-[0212]; [0066]-[0067]; [0109]).
Matsumura does not explicitly disclose receiving information about an antenna port, the antenna port indicates a resource mapping pattern of the reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.
However, Fu discloses receiving information about an antenna port, and a resource block (“UE may determine the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks at the same time according to the higher layer signaling received”; see Fig. 7; [0206]-[0207]), the antenna port indicates a resource mapping pattern of the reference signal (“For example, N (N is a positive integer, determined according to a protocol, e.g., N is equal to 1) bits are used to indicate the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks, and mapping relationships between the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks and the indication information are as shown in Table 7”; see Table 7; [0206]-[0207]), and in a symbol of the resource mapping pattern (in symbol(s) of the pattern; see Fig. 9; [0182]; [0206]-[0207]); and sending or receiving the reference signal on the resource block based on the information about the antenna port, and the resource block (“the number of antenna ports for transmitting the DMRS in the time-domain transmission blocks, the UE may determine it according to higher layer signaling received”; [0206]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fu into Matsumura’s system/method as it would allow receiving information about an antenna port, the antenna port indicates a resource mapping pattern of the reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.  Such combination would have been obvious to combine as the reference are from analogous art, where a motivation would have been to improve performance of transmitting physical downlink shared channels (PDSCHs) (Fu; [0069]).
As to claim 2:
The combined system/method of Matsumura and Fu discloses the invention set forth above.  The limitation of “orthogonalizing, by using an orthogonal code, the reference signal on the resource element set comprising two consecutive subcarriers” further limits a non-required feature (i.e., “a reference signal corresponding to the OFDM waveform is transmitted on a 
As to claim 3:
Matsumura discloses a method for sending and receiving a reference signal (transmitting/receiving “the DMRS and/or UCI based on the type of the UL control channel”; [0094]), wherein the method comprises: 
sending, information about a waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0083]-[0085]), and a resource block (“The transmitting/receiving sections 103 may transmit the reporting method (for example, the UL control channel type), parameters to configure in the user terminal, information about the resources to be allocated to the user terminal”; [0205]; [0210]-[0212]; “transmission resources (also referred to as, for example, "resource blocks (RBs)” [0066]-[0067]; [0265] the examiner interprets network sending information about allocated resource block), wherein the waveform comprises an orthogonal frequency division multiplexing (OFDM) waveform or a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0080]-[0085] the examiner selects “OFDM waveform” from the different alternatives, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight),	
when the waveform is the DFT-s-OFDM waveform, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb-shaped manner (the examiner selected “OFDM waveform” from the different alternatives previously presented, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight.  Accordingly, this limitation that further limits a non-elected feature is also not required and has no patentable weight); or 
when the waveform is the OFDM waveform, a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner (“type 1 and/or type 1s where the DMRS and UCI are placed in the shape of comb teeth in the frequency domain”; see Figs. 4-7; 18-19; [0178]; [0080]-[0085] note type 1 = OFDM), or a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers (the examiner selects “a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner” from the different alternatives, therefore the limitation of “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers” is not required and has no patentable weight); and 
sending, or receiving the reference signal on the resource block based on the information about the waveform, and the resource block (“transmitting the DMRS and/or UCI based on the type of the UL control channel… if type 1 is configured for the UL control channel type, the user terminal may use a CAZAC (Constant Amplitude Zero Auto-Correlation) sequence (for example, Zadoff-Chu sequence) for the transmission signal sequence of the DMRS”; [0094]-[0095]; Type 1 waveform information received/configured; [0080]-[0085] using the resource block allocated; [0205]-[0212]; [0066]-[0067]; [0109]).
Matsumura does not explicitly disclose receiving information about an antenna port, the antenna port indicates a resource mapping pattern of a reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.
However, Fu discloses receiving information about an antenna port, and a resource block (“UE may determine the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks at the same time according to the higher layer signaling received”; see Fig. 7; [0206]-[0207]), the antenna port indicates a resource mapping pattern of a reference signal (“For example, N (N is a positive integer, determined according to a protocol, e.g., N is equal to 1) bits are used to indicate the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks, and mapping relationships between the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks and the indication information are as shown in Table 7”; see Table 7; [0206]-[0207]), and in a symbol of the resource mapping pattern (in symbol(s) of the pattern; see Fig. 9; [0182]; [0206]-[0207]); and sending or receiving the reference signal on the resource block based on the information about the antenna port, and the resource block (“the number of antenna ports for transmitting the DMRS in the time-domain transmission blocks, the UE may determine it according to higher layer signaling received”; [0206]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fu into Matsumura’s system/method as it would allow receiving information about an antenna port, the antenna port indicates a resource mapping pattern of a reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.  Such combination would have been obvious to combine as the reference are from analogous art, where a motivation would have been to improve performance of transmitting physical downlink shared channels (PDSCHs) (Fu; [0069]).
As to claim 4:
The combined system/method of Matsumura and Fu discloses the invention set forth above.  The limitation of “wherein the reference signal on the resource element set comprising two consecutive subcarriers is orthogonalized by using an orthogonal code” further limits a non-required feature (i.e., “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers”), therefore this limitation is also not required and has no patentable weight.
As to claim 5:
(user terminal Figs. 23-24; see [0080]-[0085]), wherein the communication device (user terminal; Figs. 23-24; see [0080]-[0085]) comprises: 
a transceiver (transmitter/receiver; see Figs. 23-24), configured to receive, information about a waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0083]-[0085]), and a resource block (“The transmitting/receiving sections 103 may transmit the reporting method (for example, the UL control channel type), parameters to configure in the user terminal, information about the resources to be allocated to the user terminal”; [0205]; [0210]-[0212]; “transmission resources (also referred to as, for example, "resource blocks (RBs)” [0066]-[0067]; [0265] the examiner interprets terminal receiving information about allocated resource block), wherein the waveform comprises an orthogonal frequency division multiplexing (OFDM) waveform or a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0080]-[0085] the examiner selects “OFDM waveform” from the different alternatives, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight), 
when the waveform is the DFT-s-OFDM waveform, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb-shaped manner (the examiner selected “OFDM waveform” from the different alternatives previously presented, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight.  Accordingly, this limitation that further limits a non-elected feature is also not required and has no patentable weight); or 
when the waveform is the OFDM waveform, a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner (“type 1 and/or type 1s where the DMRS and UCI are placed in the shape of comb teeth in the frequency domain”; see Figs. 4-7; 18-19; [0178]; [0080]-[0085] note type 1 = OFDM), or a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers (the examiner selects “a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner” from the different alternatives, therefore the limitation of “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers” is not required and has no patentable weight), and wherein 
the transceiver (transmitter/receiver; see Figs. 23-24) is further configured to send or receive the reference signal on the resource block based on the information about the waveform, and the resource block (“transmitting the DMRS and/or UCI based on the type of the UL control channel… if type 1 is configured for the UL control channel type, the user terminal may use a CAZAC (Constant Amplitude Zero Auto-Correlation) sequence (for example, Zadoff-Chu sequence) for the transmission signal sequence of the DMRS”; [0094]-[0095]; Type 1 waveform information received/configured; [0080]-[0085] using the resource block allocated; [0205]-[0212]; [0066]-[0067]; [0109]).
Matsumura does not explicitly disclose receiving information about an antenna port, the antenna port indicates a resource mapping pattern of the reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.
However, Fu discloses receiving information about an antenna port, and a resource block (“UE may determine the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks at the same time according to the higher layer signaling received”; see Fig. 7; [0206]-[0207]), the antenna port indicates a resource mapping pattern of the reference signal (“For example, N (N is a positive integer, determined according to a protocol, e.g., N is equal to 1) bits are used to indicate the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks, and mapping relationships between the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks and the indication information are as shown in Table 7”; see Table 7; [0206]-[0207]), and in a symbol of the resource mapping pattern (in symbol(s) of the pattern; see Fig. 9; [0182]; [0206]-[0207]); and sending or receiving the reference signal on the resource block based on the information about the antenna port, and the resource block (“the number of antenna ports for transmitting the DMRS in the time-domain transmission blocks, the UE may determine it according to higher layer signaling received”; [0206]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fu into Matsumura’s system/method as it would allow receiving information about an antenna port, the antenna port indicates a resource mapping pattern of the reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.  Such combination would have been obvious to combine as the reference are from analogous art, where a motivation would have been to improve performance of transmitting physical downlink shared channels (PDSCHs) (Fu; [0069]).
As to claim 6:
The combined system/method of Matsumura and Fu discloses the invention set forth above as well as a processor (see Matsumura Figs. 23-25).  The limitation of “wherein the communication device comprises: a processor, configured to orthogonalize, by using an orthogonal code, the reference signal on the resource element set comprising two consecutive subcarriers” further limits a non-required feature (i.e., “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers”), therefore this limitation is also not required and has no patentable weight.
 As to claim 7:
(base station; Figs. 21-22; see [0080]-[0085]), wherein the network device (base station; Figs. 21-22; see [0080]-[0085]) comprises: 
a transceiver (transmitter/receiver; see Figs. 21-22), configured to send, information about a waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0083]-[0085]), and a resource block (“The transmitting/receiving sections 103 may transmit the reporting method (for example, the UL control channel type), parameters to configure in the user terminal, information about the resources to be allocated to the user terminal”; [0205]; [0210]-[0212]; “transmission resources (also referred to as, for example, "resource blocks (RBs)” [0066]-[0067]; [0265] the examiner interprets network sending information about allocated resource block), wherein the waveform comprises an orthogonal frequency division multiplexing (OFDM) waveform or a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0080]-[0085] the examiner selects “OFDM waveform” from the different alternatives, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight), 
when the waveform is the DFT-s-OFDM waveform, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb-shaped manner (the examiner selected “OFDM waveform” from the different alternatives previously presented, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight.  Accordingly, this limitation that further limits a non-elected feature is also not required and has no patentable weight); or 
when the waveform is the OFDM waveform, a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner (“type 1 and/or type 1s where the DMRS and UCI are placed in the shape of comb teeth in the frequency domain”; see Figs. 4-7; 18-19; [0178]; [0080]-[0085] note type 1 = OFDM), or a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers (the examiner selects “a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner” from the different alternatives, therefore the limitation of “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers” is not required and has no patentable weight), and wherein 
the transceiver (transmitter/receiver; see Figs. 21-22) is further configured to send or receive the reference signal on the resource block based on the information about the waveform, and the resource block (“transmitting the DMRS and/or UCI based on the type of the UL control channel… if type 1 is configured for the UL control channel type, the user terminal may use a CAZAC (Constant Amplitude Zero Auto-Correlation) sequence (for example, Zadoff-Chu sequence) for the transmission signal sequence of the DMRS”; [0094]-[0095]; Type 1 waveform information received/configured; [0080]-[0085] using the resource block allocated; [0205]-[0212]; [0066]-[0067]; [0109]).
Matsumura does not explicitly disclose receiving information about an antenna port, the antenna port indicates a resource mapping pattern of a reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.
However, Fu discloses receiving information about an antenna port, and a resource block (“UE may determine the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks at the same time according to the higher layer signaling received”; see Fig. 7; [0206]-[0207]), the antenna port indicates a resource mapping pattern of a reference signal (“For example, N (N is a positive integer, determined according to a protocol, e.g., N is equal to 1) bits are used to indicate the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks, and mapping relationships between the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks and the indication information are as shown in Table 7”; see Table 7; [0206]-[0207]), (in symbol(s) of the pattern; see Fig. 9; [0182]; [0206]-[0207]); and sending or receiving the reference signal on the resource block based on the information about the antenna port, and the resource block (“the number of antenna ports for transmitting the DMRS in the time-domain transmission blocks, the UE may determine it according to higher layer signaling received”; [0206]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fu into Matsumura’s as it would allow receiving information about an antenna port, the antenna port indicates a resource mapping pattern of a reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.  Such combination would have been obvious to combine as the reference are from analogous art, where a motivation would have been to improve performance of transmitting physical downlink shared channels (PDSCHs) (Fu; [0069]).
As to claim 8:
The combined system/method of Matsumura and Fu discloses the invention set forth above.  The limitation of “wherein the reference signal on the resource element set comprising two consecutive subcarriers is orthogonalized by using an orthogonal code” further limits a non-required feature (i.e., “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers”), therefore this limitation is also not required and has no patentable weight.  
As to claim 9:
Matsumura discloses non-transitory computer-readable storage medium, storing computer instructions, that when executed by one or more hardware processors (computer-readable medium, storing program codes, that is executed by the processor; see Fig. 25; [0243]-[0251]), cause a communication device to perform operations (see [0080]-[0085]) comprising: 
receiving, information about a waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0083]-[0085]), and a resource block (“The transmitting/receiving sections 103 may transmit the reporting method (for example, the UL control channel type), parameters to configure in the user terminal, information about the resources to be allocated to the user terminal”; [0205]; [0210]-[0212]; “transmission resources (also referred to as, for example, "resource blocks (RBs)” [0066]-[0067]; [0265] the examiner interprets terminal receiving information about allocated resource block), wherein the waveform comprises an orthogonal frequency division multiplexing (OFDM) waveform or a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (“These parameters may include at least one of the communication scheme of the UL/DL data channel (for example, OFDM, DFT-S-OFDM, etc.), the communication scheme of the UL control channel (for example, OFDM, DFT-S-OFDM), the time duration (for example, the number of symbols) of the UL control channel, and information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing, the ratio of the UL control channel's time duration to the time duration of a predetermined symbol, etc.). Note that communication schemes may be referred to as ‘transmission signal waveforms.’…These parameters may be reported by the network.”; see [0080]-[0085] the examiner selects “OFDM waveform” from the different alternatives, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight), 
when the waveform is the DFT-s-OFDM waveform, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb-shaped manner (the examiner selected “OFDM waveform” from the different alternatives previously presented, therefore the limitation of “a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) waveform” is not required and has no patentable weight.  Accordingly, this limitation that further limits a non-elected feature is also not required and has no patentable weight); or 
when the waveform is the OFDM waveform, a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner (“type 1 and/or type 1s where the DMRS and UCI are placed in the shape of comb teeth in the frequency domain”; see Figs. 4-7; 18-19; [0178]; [0080]-[0085] note type 1 = OFDM), or a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers (the examiner selects “a reference signal corresponding to the OFDM waveform is mapped in frequency domain in a comb-shaped manner” from the different alternatives, therefore the limitation of “a reference signal corresponding to the OFDM waveform is transmitted on a resource element set comprising two consecutive subcarriers” is not required and has no patentable weight); and 
(“transmitting the DMRS and/or UCI based on the type of the UL control channel… if type 1 is configured for the UL control channel type, the user terminal may use a CAZAC (Constant Amplitude Zero Auto-Correlation) sequence (for example, Zadoff-Chu sequence) for the transmission signal sequence of the DMRS”; [0094]-[0095]; Type 1 waveform information received/configured; [0080]-[0085] using the resource block allocated; [0205]-[0212]; [0066]-[0067]; [0109]).
Matsumura does not explicitly disclose receiving information about an antenna port, the antenna port indicates a resource mapping pattern of the reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.
However, Fu discloses receiving information about an antenna port, and a resource block (“UE may determine the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks at the same time according to the higher layer signaling received”; see Fig. 7; [0206]-[0207]), the antenna port indicates a resource mapping pattern of the reference signal (“For example, N (N is a positive integer, determined according to a protocol, e.g., N is equal to 1) bits are used to indicate the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks, and mapping relationships between the pattern and the number of antenna ports of the DMRS resources in the time-domain transmission blocks and the indication information are as shown in Table 7”; see Table 7; [0206]-[0207]), and in a symbol of the resource mapping pattern (in symbol(s) of the pattern; see Fig. 9; [0182]; [0206]-[0207]); and sending or receiving the reference signal on the resource block based on the information about the antenna port, and the resource block (“the number of antenna ports for transmitting the DMRS in the time-domain transmission blocks, the UE may determine it according to higher layer signaling received”; [0206]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fu into Matsumura’s as it would allow receiving information about an antenna port, the antenna port indicates a resource mapping pattern of the reference signal, and in a symbol of the resource mapping pattern; and sending or receiving the reference signal based on the information about the antenna port.  Such combination would have been obvious to combine as the reference are from analogous art, where a motivation would have been to improve performance of transmitting physical downlink shared channels (PDSCHs) (Fu; [0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MARIELA VIDAL CARPIO/            Examiner, Art Unit 2476